Citation Nr: 0635560	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  02-01 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire



THE ISSUE

Entitlement to service connection for a claimed heart 
disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from December 1968 
to December 1972 and from May 1975 to November 1988.  

This case was remanded by the Board of Veterans' Appeals 
(Board) in August 2005 to the RO for additional development.  



FINDING OF FACT

The currently demonstrated coronary artery disease is shown 
as likely as not to have had its clinical onset during his 
extensive period of active military service.  



CONCLUSION OF LAW

By extending the benefit to the veteran, his heart disability 
manifested by coronary artery disease is due to disease that 
was incurred in active military duty.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).  




REASONS AND BASES FOR FINDING AND CONCLUSION


Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002 & Supp. 2005).  The regulations implementing VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

Although the United States Court of Appeals for Veterans 
Claims (Court) has held that the notice and assistance 
provisions of VCAA should be provided to a claimant prior to 
any adjudication of the claim, Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), notice was provided later in the appeal 
process on the issue on appeal.  

The Court's decision did not contain a remedy under such 
facts, and there appears to be no effective remedy available 
given these circumstances.  Nevertheless, in August 2003 and 
April 2004, the RO sent the veteran a letter, with a copy to 
his representative, in which he was informed of the 
requirements needed to establish service connection.  

In accordance with the requirements of VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims file.  

The duty to notify includes informing the veteran that he 
must send in all evidence in his possession pertaining to his 
claim.  38 C.F.R. § 3.159(b)(1).  The April 2004 VA letter 
stated "[i]f there is any other evidence or information that 
you think will support your claim, please let us know.  If 
the evidence is in your possession, please send it to us."  
Consequently, the duty to notify the veteran of necessary 
evidence and of responsibility for obtaining or presenting 
that evidence has been fulfilled.  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if 
either of his service connection claims was granted.  

However, since the veteran's claim for service connection for 
a heart disorder is being denied, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA also requires 
VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board 
would note that a relevant VA examination was conducted in 
December 2004.  

All available evidence that is pertinent to the claim decided 
herein has been obtained and that there is sufficient medical 
evidence on file on which to make a decision on the claim.  
There is no indication that additional relevant evidence 
exists, and the veteran has not pointed to any additional 
information that needs to be added to his VA claims folder 
with respect to the issue decided herein.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim, including at 
his November 2003 personal hearing.  The Board additionally 
finds that VA has complied with general due process 
considerations.  See 38 C.F.R. § 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).


Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  

Moreover, in the case of heart disease, service connection 
may be granted if such disease is manifested to a 
compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

Additionally, service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).  


Analysis

The veteran's service medical records do not show any 
findings of a heart disorder.  He complained in October 1972 
of shortness of breath after strenuous activity; a physical 
examination and chest x-ray study were considered normal.  He 
complained of having chest pain in August 1977, and a chest 
x-ray study was considered probably within normal limits.  

The veteran complained of having a burning sensation in his 
chest in March 1987, and the conclusion after evaluation was 
that the sensation was not of cardiac origin.  The diagnosis 
after complaints of chest pain in February 1988 was that of 
possible costochondritis.  The medical examination for 
retirement purposes in May 1988 was normal.  

The VA examinations in November 1973 and April 1989, which 
included chest x-ray study, were normal.  The assessment on a 
May 1995 VA treatment record was that of atherosclerosis, 
based on March 1995 x-rays showing calcification of the 
abdominal aorta.  Electrocardiograms in July 1996 and October 
2000 were considered normal.  Catheterization in October 2000 
showed coronary artery disease.  

On VA examination in December 2004, which included review of 
the claims file, it was concluded that the veteran's heart 
disease appeared to have begun in 2000 and was not causally 
related to service because there is no medical evidence of 
heart disease in service and because the veteran's chest 
pains in service were determined to be noncardiac in origin.  

The examiner noted that the veteran's contention that his 
heart disease was not detected in service because he was on 
Inderal for headaches was too speculative.  

The veteran has contended that there is private medical 
evidence on file that provides support for his claim.  
According to a February 2002 statement from D.B. Shea, M.D.,  
who diagnosed coronary artery disease, many people have 
silent ischemia and, since the veteran was on a beta-blocker 
for other reasons, this might have masked the progression of 
his disease.  

According to a May 2005 statement from C.P. Guiry, M.D., it 
was very possible, given the veteran's family history and the 
symptoms of chest pain that disappeared on beta-blockers, 
that he had coronary artery disease prior to discharge from 
service.  

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 
2002) to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 
Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 
(1994).  The Board has the authority to "discount the weight 
and probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  The Court of Appeals for Veterans 
Claims has held that the Board may not reject medical 
opinions based on its own medical judgment.  See Obert v. 
Brown, 5 Vet. App. 30 (1993).  

After a thorough review of the record, the Board finds the 
evidence to be in relative equipoise in showing that the 
veteran's coronary artery disease as likely as not had its 
clinical onset during his extensive period of active military 
service.  

Dr. Shea said that the veteran's beta-blocker might have 
masked the progression of his heart disease, and Dr. Guiry 
said that it was "very possible" that the veteran had 
coronary artery disease in service.  These opinions provide a 
basis for linking the veteran's present heart condition to 
his complaints of chest pain in service.  The December 2004 
VA reviewer, on the other hand, opined that the episodes of 
chest pain had been found to have been non-cardiac in origin.  

In resolving all reasonable doubt in the veteran's favor, the 
Board finds that service connection for coronary artery 
disease is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  



ORDER

Service connection for a heart disorder is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


